September 21, 1950

Hon. Clifford H. Robinson, President
Texas State Board of Chiropody Examiners
Fort Worth, Texas
                              opinion HO. v-1108
                                         Res The .legalltyof'bhlrop-
                                             odiete aQn&nlsterIng,
                                             preecrlblng,and
Dear Dr. RoblmOns                            pensing narcot1o
          Pour request for an opinion presents the           r01-
lowing queeetioar
            "Is a Texas llcenaed chiropodist,uuder
     Article 4567 R.C.S. (lg25), In good faith and
     In the course of hia professionalpractice OP-
     lg, entitled to administer,preacrlbe, and Qls-
     peme Rarcotlc Qrugs, or cause the 8ame tobe
     adadnlstered    by a nurse or lnterne under hle
     directiori   and supervision?*
                                                                    ...
            Article 4567,         V.C.S., protlaess
          'WhlropoQyt means the diagnoals,medloal
     and surgical treatment of the htman foot. A
     chiropodist1s one who praotlaes ahlropoQy.a
            Article         725b, .V.P.C., provldees
            0. . .

          “(2)  *Phyf5lclan~ means a person author-
     izea by law to practice medicine In this State
     and any other person authorized by law to
     treat sick and injured hwnaa beings In this
     State and to use narcotic drug8 In conneotlon
     wlth such treatment.
            *
                .   .   .

          “Sec.~ 2A. It shall not be rmla@uJ. to
     manufacture,po88888, have, control, aell,
     prescribe, aQmLnlster, QlBpc)lllle,
                                      or oampotmd
                                                                  .

                                                                . .


 Eon. Clifford H. Robineon, page 2    (V-1108)


      any narcotic drug vhere Beme 18 authoriced
      wader the term of this Act.
           I. . .

          "Sec. 7. (1) (Physlolam
     A physician or a d8nti8t, in good faith and'
     in the oour8e o$ hla profe88lonalpractice on-
     ly, my prescribe,    admlnlster,sod di8peII88
     narcotic -8,      or he may cans8 the 8ame to
     be a&lnletered by a parse or Interno rmder
     hle direction and 8up8rv1810n."
           The question presented for our determinationis
vhether a chiropoQlst la a physician within the manlng of
the lfarcetleDrug Law (Art* 725b, V.P.C.).
                    State   116 ‘pex.Crlm.   392,   32 S.W.2Q
460 (1930),%x!-
           *The tbrioitian of qpby81c1anqa8 qone
     authoricedto pzesarlbe remrUe for and
     treat dleeaeee, a doctor 0r m6ialne   q 18
     approvea in Pwwitt   v. Denver, 11 Coio.App.
     70, 52 P. 286, and Castner Y. Sllker, 33
     X.J. law 507 in which latter oase appear8
     the statem& that a pbgsiCla~ in comaon
     parlance 18 one skilled in both medicine aad
     8tW 8rj. In Harrison v. State, 102 Ala. 170,
     15 ii4
          o. 563, the word qphy81clanq18 &ifltieQ~
     as one vho has,recelveda degree of X.Dj;'orie
     v&o lawfully praotlces~medlcl3e;eriewhoprb-
     fesses or practices medicine Sor the healing
     art .a.




          Artlale 4510, V.C.S., provl4esr
          .Any person shall be regarded a8 prac-
     tio~ngmetuoine vithlnthemeanlng of this
     law
            l(l) ,Fho shall publlclg~professto be a
     phyelcian   or 8tWg ande Onshall treat, or of-
     fer  to treat,  any dlease or tlieorder mental
     br phgsical, or any phy&e+l deformlCy or in-
     jury, by amy system or method, or to effeot
      -   .



. -


              Hon. Clifford H. Rabineon, page 3     (v-1108)


                       cures thereof; (2) or who shall treat oz?offer
                       to treat any disease or d.l.sorQep,
                                                         mental or
                       physical or any physical Qeformlty OP lnjq
                       by any system or method and to effect cures
                       thereof and obarge therefor Qlpectlg or lndl-
                       rectly, noney or other compensation;provided,
                       however, tbat the provisions of this Article
                       shall be eonstrued with and in view of Artl-
                       cle 740, Penal Code of Texae, and Article 4504,
                       Revised Civil Statute8 of Texas as con*lned
                       in tbiLeAct."
                            In view of the foregoing, it is our opinion that
              a ChirOpOdi8t     is a p aiclan wltbin the meaning of the
              mrcotic Drug Lav (Ar    7 . 725b, V,P.C,) and 18 authorized
              to admInister, prescribe,and dlspenae narcotic QNgs or
              cau8e the same to be adndnlsteredby a nurse or Interns
              under his Qlreotlon and aupervlalon. A registered chl-
              ropodlat 18 authorleed to u8e a local anaesthetlo in the
              practice of his profession. Art. 7i'g,V,P.C. "Looal
              ane8the81an 18 defined a8 'affectinga llmlted part, . . .
              by lnje@ing that part with a locally active agent like
              cocaine.'Yeb8terqs Bew InternationalDictionary (SGd
              edition, 1938). Cocaine is obtained from cocoa leave8 and
              the deflnltlon'of*Earcotlc Drugs" contained in Artlele
              725b, Vernonq8 Penal Code, Includes cocoa leaYeS. (-ha-
              81s added.)
                                        SUXMARY
                            A licensed Texas ChirOpOdi8tis author-
                       ized to adadnlster, preacrlbe, and Qlepense
                       ParCOtiO drugs.
              APPROVEDI                             Pours   very truly,   -
              J. C.     Davis,Jr.                     PRICE INRIEL
              county     Affairs mvlieion           Attorney General
              Everett Eutchin8on
              Executive Aes%.etant
              Char188 D. Mathew
              Flret A8818tant